FEDERATED WORLD INVESTMENT SERIES, INC. Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 January 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED WORLD INVESTMENT SERIES, INC. (the “Registrant”) Federated International High Income Fund Federated International Small Mid Company Fund Federated International Value Fund 1933 Act File No. 33-52149 1940 Act File No. 811-7141 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Registrant hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated January 31, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Registrant. This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 46 on January 28, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8239. Very truly yours, /s/ Andrew P. Cross Andrew P. Cross Assistant Secretary
